PUBLISHED ORDER OF INTERIM SUSPENSION FROM THE PRACTICE OF LAW

The Indiana Supreme Court Disciplinary Commission files in DI-738 a “Verified Petition For Emergency Interim Suspension” pursuant to Indiana Admission And Discipline Rule 23(ll.l)(b), asking that Respondent be suspended immediately from the practice of law in this State, pending further order of this Court or final resolution of any resulting disciplinary action, due to alleged misconduct that may cause Respondent’s continued practice of law during the pendency of a disciplinary investigation or proceeding to pose a substantial threat of harm to the public, clients, potential clients, or the administration of justice. Respondent filed no answer to the petition. Thus, Respondent has waived the right to contest the petition. See Admis. Disc. R. 23(11.1)(b)(2).
*103Being duly advised, the Court now GRANTS the petition for emergency interim suspension in DI-738 and ORDERS that Respondent be suspended from the practice of law in this State, effective immediately. Respondent is ordered to fulfill the duties of a suspended attorney under Admission and Discipline Rule 23(26). The suspension shall continue until further order of this Court or final resolution of any resulting disciplinary action.
The Commission also has filed a request for ruling in DI-713 seeking that Respondent be suspended from the practice of law for noncooperation and a petition in DI-731 seeking that Respondent be indefinitely suspended due to serial noncooperation with the Commission’s investigations. In light of the emergency suspension being ordered in DI-738, the Court declines to separately order suspension in DI-731 or DI-713.
All Justices concur.